                    Case 19-23840            Doc 1      Filed 05/28/19         Entered 05/28/19 16:10:36                  Desc Main
                                                           Document            Page 1 of 6
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF UTAH

Case number (if known)                                                   Chapter      11
                                                                                                                      Check if this an
                                                                                                                         amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                      4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Noah Corporation

2.   All other names debtor        Noah Operations Albuquerque NM, LLC
     used in the last 8 years      Noah Operations Auburn Hills MI, LLC
                                   Noah Operations Bedford NH, LLC
     Include any assumed
     names, trade names and        Noah Operations Blue Ash OH, LLC
     doing business as names       Noah's
                                   Noah Operations Charlotte NC, LLC
                                   Noah Operations Chesapeake VA, LLC
                                   Noah Operations Cranberry PA, LLC
                                   Noah Operations Des Moines IA, LLC
                                   Noah Operations Dickinson TX, LLC
                                   Noah Operations Fairview TX, LLC
                                   Noah Operations Fossil Creek TX, LLC
                                   Noah Operations Greenville SC, LLC
                                   Noah Operations High Point NC, LLC
                                   Noah Operations Hoover AL, LLC
                                   Noah Operations Irving TX, LLC
                                   Noah Operations Katy TX, LLC
                                   Noah Operations Kingston TN, LLC
                                   Noah Operations Lake Mary FL, LLC
                                   Noah Operations Lincolnshire IL, LLC
                                   Noah Operations Little Rock AR, LLC
                                   Noah Operations Louisville KY, LLC
                                   Noah Operations Madison WI, LLC
                                   Noah Operations Memphis TN, LLC
                                   Noah Operations Mentor OH, LLC
                                   Noah Operations Morrisville NC, LLC
                                   Noah Operations Naperville IL, LLC
                                   Noah Operations New Albany OH, LLC
                                   Noah Operations Oklahoma City OK, LLC
                                   Noah Operations Omaha NE, LLC
                                   Noah Operations Overland Park KS, LLC
                                   Noah Operations Plano TX, LLC
                                   Noah Operations San Antonio TX, LLC
                                   Noah Operations South Jordan UT, LLC
                                   Noah Operations Southpointe PA, LLC
                                   Noah Operations Tulsa OK, LLC
                                   Noah Operations Utah Valley UT, LLC
                                   Noah Operations Westminster CO, LLC
                                   Noah Operations Wichita KS, LLC

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                 Mailing address, if different from principal place of

Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 1
                    Case 19-23840        Doc 1       Filed 05/28/19            Entered 05/28/19 16:10:36                   Desc Main
Debtor
                                                        Document               Page 2 ofCase
                                                                                         6 number (if known)
         Noah Corporation
         Name

                                                                                              business

                              2600 West Executive Parkway, Suite 360
                              Lehi, UT 84043
                              Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                              Utah                                                            Location of principal assets, if different from principal
                              County                                                          place of business

                                                                                              Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)   www.noahseventvenue.com


6.   Type of debtor              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                               Partnership (excluding LLP)
                               Other. Specify:




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                    Case 19-23840               Doc 1        Filed 05/28/19           Entered 05/28/19 16:10:36                    Desc Main
Debtor
                                                                Document              Page 3 ofCase
                                                                                                6 number (if known)
          Noah Corporation
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7139

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                           Case number
                                                 District                                 When                           Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                              Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 3
                    Case 19-23840          Doc 1          Filed 05/28/19           Entered 05/28/19 16:10:36                     Desc Main
Debtor
                                                             Document              Page 4 ofCase
                                                                                             6 number (if known)
         Noah Corporation
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Case 19-23840   Doc 1   Filed 05/28/19   Entered 05/28/19 16:10:36   Desc Main
                           Document      Page 5 of 6
                    Case 19-23840            Doc 1      Filed 05/28/19         Entered 05/28/19 16:10:36        Desc Main
Debtor
                                                           Document            Page 6 ofCase
                                                                                         6 number (if known)
           Noah Corporation
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF UTAH

Case number (if known)                                                   Chapter      11
                                                                                                            Check if this an
                                                                                                               amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment



                                                                                                           Affiliated by common
Debtor     Noah Operations Chandler AZ, LLC                                        Relationship to you     ownership
District   Utah                                       When     5/24/19             Case number, if known   19-23810
                                                                                                           Affiliate by common
Debtor     Noah Operations Richardson TX, LLC                                      Relationship to you     ownership
District   Utah                                       When     5/15/19             Case number, if known   19-23492
                                                                                                           Affiliated by common
Debtor     Noah Operations Sugarland TX, LLC                                       Relationship to you     ownership
District   Utah                                       When     5/17/19             Case number, if known   19-23571




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                           page 6
